United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   March 2, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40961
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ISIDRO LANDEROS-BOLANOS,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-2601-1
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Isidro Landeros-Bolanos

(Landeros), has requested leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Landeros filed no response to his attorney’s motion.     Our

independent review of the record and counsel’s brief discloses no

nonfrivolous issue for appeal except that the district court’s

written judgment fails to reflect the dismissal of count four

(bringing an unauthorized alien to the United States for purpose

of commercial advantage or private gain in violation of 8 U.S.C.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40961
                                  -2-

§ 1324(a)(2)(B)(ii)), which the district court dismissed on the

Government’s motion at Landeros’s sentencing hearing.    “[A]

simple remand to correct such clerical error is proper.”    United

States v. Powell, 354 F.3d 362, 372 (5th Cir. 2003); see also

FED. R. CRIM. P. 36.   Accordingly, we DENY counsel’s motion for

leave to withdraw, but we pretermit further briefing, AFFIRM

Landeros’s conviction and sentence, and REMAND to the district

court with an instruction to correct the judgment to reflect

dismissal of count four against Landeros.